DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 3/28/2021 have been fully considered but they are not persuasive. Examiner respectfully submits the prior art of record teaches the limitations of the amended claims as provided below in the rejection of the claims.
Examiner’s notes: claims do not explicitly detail the specifics of the advertisement creation, particularly on how the combination of music with advertisement words are implemented. Further, it would also be reasonable to interpret the ad as being visually reproduced along with the music in the in-vehicle audio system. Additionally, “one or more segments of the music” can be interpreted as one or more songs or one or more segments of a song.
As stated in the previous Office Action, Examiner submits that, regarding the “number of character or words of an advertisement”, Examiner interprets the limitation, within broadest reasonable interpretation, as the duration or the length of the advertisement, since the Applicant’s disclosure does not specifically detail the specifics of counting the character/words.  Gouyon further teaches in [0056] The voiceover generator 345 generates the audio voiceover based on sponsored audio information using a text-to-speech (TTS) algorithm…The TTS algorithm may include linguistic analysis to determine pronunciation (e.g., of homonyms) and prosody of phrases, words, syllables, or phonemes. In one embodiment, the voiceover generator 345 generates the audio voiceover based on vocal parameters included in the sponsored audio 
Gouyon teaches based on the selected one or more segments of the music and the a number of characters or words of an advertisement that is to be created for reproduction, create the advertisement by combining a musical tone of the selected one or more segments of the music and the number of characters or words of the advertisement (Examiner notes, by definition, the music would include a musical tone-[0057] The sponsored audio generator 350 combines the generated background music with the audio voiceover to generate the sponsored audio. Irwin additionally teaches analysis of acoustic features of audio content temporally proximate to the advertisement to select an appropriate advertisement (at least in [0055] and [0070]).
For at least these reasons, Examiner respectfully maintains that prior art of record teaches the limitations of the claims.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-4, 6-7, 10, and 16-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Irwin et al. (US 2016/0379274) in view of Gouyon et al. (US 2017/0140743).
Claim 1
Irwin teaches a connected vehicle comprising: an in-vehicle audio system configured to stream music inside the connected vehicle for one or more occupants in the connected vehicle 
an advertisement system (Fig. 1) coupled to the in-vehicle audio system and configured to: detect the music that is being played inside the connected vehicle ([0042] In one embodiment, the user information collector 310 retrieves user information such as music data 311, Profile data 313, preference data 312, and location data 314. [0043] Music data 311 describes content provided to a client device 110 associated with a user.  Music data 311 include historical content as well as content currently playing on the client device 110 (e.g., obtained from the reporting module 250, inferred based on the content fragment transmitted to the client device 110).); and 
select one or more segments of the music that is detected inside the connected vehicle, wherein the selection of the one or more segments of the music is based in part on an analysis of the detected music ([0048], For example, an audio ad's targeting criteria specify one or more eligible locations, musical characteristics (e.g., artist, genre); [0049], In one embodiment, the music feature summarizer 325 generates a reference coordinate representing music features of reference audio content. For example, the reference audio content is the song played immediately before the as-yet unselected audio ad. The music feature summarizer 325 also generates a plurality of candidate coordinates representing respective music features of the candidate audio ads identified by the ad filter 320.)
 The content server 130 may select ads and music based at least in part on the feedback reports and other usage data. [0043], The user information collector 310 determines music data 311 describing the music content presented to a client device 110 temporally proximate to an advertisement selected by the ad selector 335. Temporally proximate refers to music content presented within one to three songs of an audio ad. In particular, music data 311 describing the song played immediately before an audio ad provides a psychological reference point for the subsequent audio ad to match. [0048], The ad filter 320 returns a set of candidate audio ads that the client device 110 making an ad request is eligible to receive according to the client device's associated user information.). 
Irwin may not explicitly detail wherein the selection of the one or more segments of the music is based in part on a number of characters or words of an advertisement that is to be created for reproduction inside the connected vehicle; based on the selected one or more segments of the music and the a number of characters or words of an advertisement that is to be created for reproduction, create the advertisement by combining a musical tone of the selected one or more segments of the music and the number of characters or words of the advertisement.
Gouyon teaches wherein the selection of the one or more segments of music is based in part on a number of characters or words of an advertisement that is to be created for reproduction inside the connected vehicle ([0052], The music generation model 330 may further determine some music generation parameters based on constraints specified by a sponsor 120 in sponsorship information. The music generation model 330 determines a music generation parameter indicating the duration of the sponsored audio from the duration of the audio voiceover indicated by the sponsored audio information. Other example music generation  [0056] In some embodiments, the sponsored audio information includes sponsored text for conversion to an audio voiceover. The voiceover generator 345 generates the audio voiceover based on sponsored audio information using a text-to-speech (TTS) algorithm…The TTS algorithm may include linguistic analysis to determine pronunciation (e.g., of homonyms) and prosody of phrases, words, syllables, or phonemes. In one embodiment, the voiceover generator 345 generates the audio voiceover based on vocal parameters included in the sponsored audio information.); based on the selected one or more segments of the music and the a number of characters or words of an advertisement that is to be created for reproduction, create the advertisement by combining a musical tone of the selected one or more segments of the music and the number of characters or words of the advertisement (Examiner notes, by definition, the music would include a musical tone-[0057] The sponsored audio generator 350 combines the generated background music with the audio voiceover to generate the sponsored audio.). 
Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the sponsored audio generation as taught by Gouyon with the ad selection process of Irwin, because doing so would have generated audio content having similar audio and musicological features to other audio content delivered to a user ([0002] of Gouyon).

Claim 3
music metadata, ad content, and ad information…Music metadata includes…associated music features that characterize the associated audio content.  A music feature describes musicological characteristics of media items.  For example, music features of a song may indicate the underlying characteristics of the song, such as…whether the melody dominates the composition); create the advertisement based in part on the melody of the music and profile information of the one or more occupants in the connected vehicle (profile 313 of Fig. 3, [0033] of Irwin, The audio ad is selected according to similarity of the ad's associated music features with music features of music playing before or after the ad.), wherein the in-vehicle audio system comprises an in-vehicle radio or a mobile device ([0020] of Irwin, The client devices 110 are computing devices such as smartphones with an operating system such as ANDROID or APPLE IOS, tablet computers, laptop computers, desktop computers, electronic stereos in automobiles or other vehicles, or any other type of network-enabled device that plays digital content).  
Claim 4
Irwin in view of Gouyon teaches the connected vehicle of claim 3, wherein the profile information of the one or more occupants comprises information on age, sex, preferences (See 312, 313, and 314 of Fig. 3 of Irwin). 
Claim 6
Irwin in view of Gouyon teaches the connected vehicle of claim 3, wherein the advertisement system is further configured to reproduce the advertisement within a predetermined period after an end of the reproduction of the melody played inside the connected 
Claim 7
Irwin in view of Gouyon teaches the connected vehicle of claim 3, wherein the advertisement system is further configured to reproduce the advertisement between different music pieces that are reproduced inside the connected vehicle ([0036] of Irwin, For example, a content fragment contains songs and audio ads having similar music features, so the user experiences smoother transitions between songs.  Content fragments may include slots for advertisements (e.g., zero to two slots).  A slot for an advertisement provides instructions for retrieving one or more audio advertisements from the content server 130 for playback through the client device 110.).  
Claim 10
Irwin in view of Gouyon teaches the connected vehicle of claim 1, wherein the advertisement system is further configured to: send to a server over a network information on the music that is being played inside the connected vehicle (abstract, A content server uses a form of artificial intelligence such as machine learning to identify audio content with musicological characteristics.  The content server obtains an indication of a music item presented by a client device and obtains reference music features describing musicological characteristics of the music item.); receive from the server the advertisement that is created based in part on one or more segments or a melody of the music (abstract, One of the candidate audio content items is selected according to comparisons between the candidate music features of the candidate audio 
Claim 16
Irwin in view of Gouyon teaches the connected vehicle of claim 1, wherein the selection of the one or more segments of the music is further based on a mood or favorite lyric by the one or more occupants inside the connected vehicle ([0031] of Irwin,  The music selection server 133 provides music to a requesting client device 110. If the content server 130 provides streaming audio, for example, then the music selection server 133 selects audio content and streams the selected audio to the client device 110 over time. The music selection server 133 may select music for a user based at least in part on user information (e.g., user preferences), user requests, user feedback, or a combination thereof. [0032] In one embodiment, the music selection server 133 generates content playlists and selects audio content from the content playlists based on a seed characteristic received from a user. A seed characteristic describes one or more attributes of the content playlist that the user would like formed. Seed characteristics may specify bibliographic information of audio content (e.g., track title, band name, album title, release year) or any term to describe music (e.g., musical genre, historical era, a music feature). Examiner notes song characteristics such as genre, and seed song to use can indicate a mood).  
Claim 17
Irwin in view of Gouyon teaches the connected vehicle of claim 16, wherein the advertisement is reproduced within a predetermined period after the reproduction of a favored melody of the music is completed ([0043] of Irwin, The user information collector 310 within one to three songs of an audio ad. In particular, music data 311 describing the song played immediately before an audio ad provides a psychological reference point for the subsequent audio ad to match. Examiner notes the predetermined period could be to reproduce the advertisement after a period lasting one song, for example).
Claims 8-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Irwin et al. (US 2016/0379274) in view of Gouyon et al. (US 2017/0140743), and Lundsgaard (US 10,069,886).
Claim 8
Irwin in view of Gouyon teaches the connected vehicle of claim 3, but may not specifically detail wherein the advertisement system is configured to: detect whether the music is played from the in-vehicle radio or the mobile device via Bluetooth; and control the reproduction of the advertisement via internal speakers in accordance with the detection.
Lundsgaard teaches detect whether the music is played from the in-vehicle radio or the mobile device via Bluetooth; and control the reproduction of the advertisement via internal speakers in accordance with the detection (Examiners notes, along with the USC 101 rejection above, there’s no specific element or specific steps claimed that is providing this function. Col. 8, lines 27-38, In some examples, the advertisement frequency modulation device 202 may receive streaming signals from the streaming content provider system 240 in real-time or in near real-time.  The streaming signal may be a music streaming signal and/or a video streaming signal.  In some examples, the streaming signal may be played via a speaker installed in or otherwise connected to the mobile device 212.  The streaming signal may also be played via a Bluetooth). Col. 8, lines 39-46, The advertisement frequency modulation device 202 may further be configured to inject advertisement content at specified frequencies (e.g., every 1 minute, every 5 minutes, after 3 songs played, etc.) into the streaming signal.  In some examples, the advertisement frequency modulation device 202 may be configured to retrieve advertisement content from one or more external systems (e.g., an advertisement provider system 242).).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate advertisement providing system as taught by Lundsgaard with the ad selection process of Irwin in view of Gouyon, because doing so would have improved media streaming device that may select targeted advertisement content based on at least the sensor data, the calculated risk score, the advertisement tier, and other contextual attributes relating to the driver and/or the vehicle (abstract of Lundsgaard).
Claim 9
Irwin in view of Gouyon and Lundsgaard further teaches the connected vehicle of claim 8, wherein the advertisement system is further configured to: when it is determined that the music is played from the in-vehicle radio, determine one or more intervals of time between reproductions of different music pieces or programs; reproduce the created advertisement during the one or more intervals of time; and when it is determined that the music is played from the mobile device via Bluetooth; communicate with the in-vehicle audio system and control timings of streaming of the music such that the created advertisement is reproduced between reproductions of different music pieces (Col. 22, lines 23-27 of Lundsgaard, the streaming signal 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS H MAUNG whose telephone number is (571)270-5690.  The examiner can normally be reached on Monday-Friday, 9am-6pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vivian Chin can be reached on 1-(571) 272-7848.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THOMAS H MAUNG/Primary Examiner, Art Unit 2654